UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agents for service) Registrant's telephone number, including area code: (818) 813-1351 Date of fiscal year end: September 30 Date of reporting period: December 31, 2011 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 99.9% CONSUMER DISCRETIONARY – 17.3% 1-800-Flowers.com, Inc. - Class A* 90 $ AH Belo Corp. - Class A 70 Ambassadors Group, Inc. 50 American Greetings Corp. - Class A Arctic Cat, Inc.* 40 Ballantyne Strong, Inc.* 40 Barnes & Noble, Inc.* Bassett Furniture Industries, Inc. 40 Beazer Homes USA, Inc.* Benihana, Inc.* 50 Big 5 Sporting Goods Corp. 70 Black Diamond, Inc.* 70 Bob Evans Farms, Inc. 90 Bon-Ton Stores, Inc. 50 Boyd Gaming Corp.* Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* 50 Cache, Inc.* 40 Callaway Golf Co. Cambium Learning Group, Inc.* Career Education Corp.* Carriage Services, Inc. 60 Casual Male Retail Group, Inc.* Central European Media Enterprises Ltd. - Class A* Century Casinos, Inc.* 70 Charming Shoppes, Inc.* Christopher & Banks Corp. Churchill Downs, Inc. 50 Citi Trends, Inc.* 50 Coldwater Creek, Inc.* Collective Brands, Inc.* Columbia Sportswear Co. Conn's, Inc.* Core-Mark Holding Co., Inc. 30 Corinthian Colleges, Inc.* CSS Industries, Inc. 30 Culp, Inc.* 40 Cumulus Media, Inc. - Class A* Delta Apparel, Inc.* 30 Digital Generation, Inc.* 80 DreamWorks Animation SKG, Inc. - Class A* Entercom Communications Corp. - Class A* 90 Escalade, Inc. 40 EW Scripps Co. - Class A* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Exide Technologies* $ Federal-Mogul Corp.* Fisher Communications, Inc.* 30 Flexsteel Industries, Inc. 20 Fred's, Inc. - Class A Frisch's Restaurants, Inc. 20 Fuel Systems Solutions, Inc.* 60 Full House Resorts, Inc.* 60 Furniture Brands International, Inc.* G-III Apparel Group Ltd.* 60 Gaiam, Inc. - Class A* 50 Gaming Partners International Corp. 30 Gaylord Entertainment Co.* Global Sources Ltd.* Golfsmith International Holdings, Inc.* 50 Gray Television, Inc.* Great Wolf Resorts, Inc.* Group 1 Automotive, Inc. 70 Harte-Hanks, Inc. Haverty Furniture Cos., Inc. 60 Helen of Troy Ltd.* Hooker Furniture Corp. 30 HOT Topic, Inc. Iconix Brand Group, Inc.* International Speedway Corp. - Class A 80 Isle of Capri Casinos, Inc.* Jakks Pacific, Inc. 80 Johnson Outdoors, Inc. - Class A* 30 Jones Group, Inc. Journal Communications, Inc. - Class A* K-Swiss, Inc. - Class A* 80 K12, Inc.* KB Home Kenneth Cole Productions, Inc. - Class A* 30 Kid Brands, Inc.* 70 La-Z-Boy, Inc.* Lacrosse Footwear, Inc. 20 Leapfrog Enterprises, Inc.* Lifetime Brands, Inc. 40 Lincoln Educational Services Corp. 70 Lithia Motors, Inc. - Class A 70 Live Nation Entertainment, Inc.* Luby's, Inc.* 90 M/I Homes, Inc.* 60 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Marcus Corp. 60 $ MarineMax, Inc.* 70 Martha Stewart Living Omnimedia - Class A 90 McClatchy Co. - Class A* MDC Holdings, Inc. Media General, Inc. - Class A* 70 Men's Wearhouse, Inc. Meredith Corp. Meritage Homes Corp.* Modine Manufacturing Co.* Movado Group, Inc. 60 Navarre Corp.* New York & Co., Inc.* O'Charleys, Inc.* 70 Office Depot, Inc.* OfficeMax, Inc.* Pacific Sunwear of California, Inc.* PEP Boys-Manny Moe & Jack Perry Ellis International, Inc.* 50 Pinnacle Entertainment, Inc.* Quiksilver, Inc.* RadioShack Corp. Reading International, Inc. - Class A* 70 Red Lion Hotels Corp.* 60 Red Robin Gourmet Burgers, Inc.* 40 Regis Corp. Rocky Brands, Inc.* 20 Ruby Tuesday, Inc.* Ryland Group, Inc. Saga Communications, Inc. - Class A* 10 Saks, Inc.* Scholastic Corp. 90 School Specialty, Inc.* 60 Scientific Games Corp. - Class A* Shiloh Industries, Inc.* 50 Shoe Carnival, Inc.* 40 Shutterfly, Inc.* Skechers U.S.A., Inc. - Class A* Sonic Automotive, Inc. - Class A Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. 90 Standard Pacific Corp.* Stein Mart, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Steinway Musical Instruments, Inc.* 40 $ Stewart Enterprises, Inc. - Class A Summer Infant, Inc.* 50 Superior Industries International, Inc. 80 Systemax, Inc.* Talbots, Inc.* Trans World Entertainment Corp.* Tuesday Morning Corp.* Unifi, Inc.* 60 Universal Electronics, Inc.* 50 Valuevision Media, Inc. - Class A* VOXX International Corp.* 60 West Marine, Inc.* 70 Wet Seal, Inc. - Class A* Weyco Group, Inc. 30 WMS Industries, Inc.* World Wrestling Entertainment, Inc. - Class A 90 Zale Corp.* CONSUMER STAPLES – 3.7% Alliance One International, Inc.* Andersons, Inc. 60 Central European Distribution Corp.* Central Garden and Pet Co.* 40 Central Garden and Pet Co. - Class A* Chiquita Brands International, Inc.* Craft Brewers Alliance, Inc.* 60 Diamond Foods, Inc. 70 Dole Food Co., Inc.* Farmer Bros Co. 50 Fresh Del Monte Produce, Inc. Harbinger Group, Inc.* Ingles Markets, Inc. - Class A 40 Inventure Foods, Inc.* 60 John B Sanfilippo & Son, Inc.* 20 MGP Ingredients, Inc. 60 Nash Finch Co. 40 Natural Alternatives International, Inc.* 20 Nutraceutical International Corp.* 30 Oil-Dri Corp. of America 20 Omega Protein Corp.* 60 Overhill Farms, Inc.* 50 Pantry, Inc.* 70 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES (Continued) Prestige Brands Holdings, Inc.* $ Primo Water Corp.* 70 Seneca Foods Corp. - Class A* 30 Smart Balance, Inc.* Spartan Stores, Inc. 70 Spectrum Brands Holdings, Inc.* Universal Corp. 70 Village Super Market, Inc. - Class A 20 Weis Markets, Inc. 80 ENERGY – 5.4% Adams Resources & Energy, Inc. 10 Alon USA Energy, Inc. Cal Dive International, Inc.* Callon Petroleum Co.* Crimson Exploration, Inc.* CVR Energy, Inc.* Delek U.S. Holdings, Inc. Endeavour International Corp.* 95 Energy Partners Ltd.* ENGlobal Corp.* 80 Exterran Holdings, Inc.* Forest Oil Corp.* Frontline Ltd. GMX Resources, Inc.* Green Plains Renewable Energy, Inc.* Hercules Offshore, Inc.* James River Coal Co.* Knightsbridge Tankers Ltd. 70 L&L Energy, Inc.* Matrix Service Co.* 80 Natural Gas Services Group, Inc.* 40 Overseas Shipholding Group, Inc. 90 Patriot Coal Corp.* Penn Virginia Corp. PHI, Inc.* 40 Pioneer Drilling Co.* Quicksilver Resources, Inc.* Resolute Energy Corp.* REX American Resources Corp.* 30 Ship Finance International Ltd. Swift Energy Co.* Tetra Technologies, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Union Drilling, Inc.* 70 $ USEC, Inc.* Vaalco Energy, Inc.* Vantage Drilling Co.* Warren Resources, Inc.* Western Refining, Inc.* Willbros Group, Inc.* FINANCIALS – 27.9% 1st Source Corp. 70 Access National Corp. 30 Alliance Financial Corp. 10 American Equity Investment Life Holding Co. American National Bankshares, Inc. 20 American Safety Insurance Holdings Ltd.* 30 Ameris Bancorp* 70 AMERISAFE, Inc.* 60 Ames National Corp. 30 Argo Group International Holdings Ltd. 90 Arrow Financial Corp. 40 Asset Acceptance Capital Corp.* 90 Asta Funding, Inc. 40 Astoria Financial Corp. Avatar Holdings, Inc.* 40 Baldwin & Lyons, Inc. - Class B 40 Bancfirst Corp. 50 Bancorp Rhode Island, Inc. 10 Bank of Commerce Holdings 50 Bank of Kentucky Financial Corp. 20 Bank of Marin Bancorp 20 BCB Bancorp, Inc. 30 Beacon Federal Bancorp, Inc. 20 BNC Bancorp 30 BofI Holding, Inc.* 30 Brookline Bancorp, Inc. Bryn Mawr Bank Corp. 40 Calamos Asset Management, Inc. - Class A 60 California First National Bancorp 30 Camden National Corp. 20 Cape Bancorp, Inc.* 40 Capital City Bank Group, Inc. 50 Cardinal Financial Corp. 90 Cash America International, Inc. 90 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Cathay General Bancorp $ Center Bancorp, Inc. 50 Central Valley Community Bancorp* 30 Century Bancorp, Inc. - Class A 10 Chemical Financial Corp. 80 Citizens & Northern Corp. 40 Citizens Republic Bancorp, Inc.* CNB Financial Corp. 40 CNO Financial Group, Inc.* Colonial Financial Services, Inc.* 9 Columbia Banking System, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. 50 Cowen Group, Inc. - Class A* Crawford & Co. - Class A 90 Crawford & Co. - Class B 80 CVB Financial Corp. Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A 60 Eagle Bancorp, Inc.* 60 Eastern Insurance Holdings, Inc. 20 Edelman Financial Group, Inc. 90 EMC Insurance Group, Inc. 40 Employers Holdings, Inc. Encore Capital Group, Inc.* 70 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* 40 Enterprise Bancorp, Inc. 30 Enterprise Financial Services Corp. 50 ESB Financial Corp. 50 Farmers National Banc Corp. 50 FBL Financial Group, Inc. - Class A 90 FBR & Co.* Federal Agricultural Mortgage Corp. - Class C 30 Fidelity Southern Corp. 40 Financial Institutions, Inc. 40 First American Financial Corp. First BanCorp* First Bancorp 50 First Bancorp, Inc. 30 First Busey Corp. First California Financial Group, Inc.* 90 First Commonwealth Financial Corp. First Community Bancshares, Inc. 50 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) First Defiance Financial Corp. 30 $ First Financial Bancorp First Financial Corp. 40 First Financial Holdings, Inc. 50 First Interstate Bancsystem, Inc. 50 First Merchants Corp. 90 First of Long Island Corp. 30 Flushing Financial Corp. 90 FNB Corp. Forestar Group, Inc.* Fortegra Financial Corp.* 60 FXCM, Inc. - Class A 50 Gain Capital Holdings, Inc. GAMCO Investors, Inc. - Class A 20 German American Bancorp, Inc. 40 GFI Group, Inc. Gleacher & Co., Inc.* Great Southern Bancorp, Inc. 40 Hallmark Financial Services* 60 Hanmi Financial Corp.* Hanover Insurance Group, Inc. Heartland Financial USA, Inc. 50 Heritage Commerce Corp.* 80 Heritage Financial Corp. 50 Homeowners Choice, Inc. 20 Horace Mann Educators Corp. Hudson Valley Holding Corp. 60 Independence Holding Co. 50 Independent Bank Corp. 70 Infinity Property & Casualty Corp. 40 Interactive Brokers Group, Inc. - Class A International Bancshares Corp. Intervest Bancshares Corp. - Class A* 60 INTL. FCStone, Inc.* 60 Investment Technology Group, Inc.* Investors Bancorp, Inc.* Janus Capital Group, Inc. JMP Group, Inc. 70 Kansas City Life Insurance Co. 30 Knight Capital Group, Inc. - Class A* Lakeland Bancorp, Inc. 80 Lakeland Financial Corp. 50 Macatawa Bank Corp.* 80 Maiden Holdings Ltd. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) MainSource Financial Group, Inc. 60 $ Meadowbrook Insurance Group, Inc. Mercantile Bank Corp.* 30 Merchants Bancshares, Inc. 20 Meridian Interstate Bancorp, Inc.* 70 Metro Bancorp, Inc.* 40 MetroCorp Bancshares, Inc.* 40 MGIC Investment Corp.* MicroFinancial, Inc. 40 MidWestOne Financial Group, Inc. 30 NASB Financial, Inc.* 20 National Bankshares, Inc. 20 National Financial Partners Corp.* National Interstate Corp. 60 National Penn Bancshares, Inc. National Western Life Insurance Co. - Class A 10 Navigators Group, Inc.* 40 NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. 20 NewBridge Bancorp* 50 Northrim BanCorp, Inc. 20 Northwest Bancshares, Inc. OceanFirst Financial Corp. 60 Old National Bancorp OneBeacon Insurance Group Ltd. - Class A 70 Oneida Financial Corp. 20 Oppenheimer Holdings, Inc. - Class A 40 Oriental Financial Group, Inc. Oritani Financial Corp. Orrstown Financial Services, Inc. 20 Pacific Capital Bancorp NA* Park National Corp. 50 Peapack Gladstone Financial Corp. 30 Peoples Bancorp, Inc. 30 PHH Corp.* Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.* Piper Jaffray Cos.* 60 Popular, Inc.* Presidential Life Corp. 90 Primerica, Inc. Provident Financial Holdings, Inc. 30 Provident Financial Services, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Pulaski Financial Corp. 30 $ QC Holdings, Inc. 50 Renasant Corp. 80 Republic Bancorp, Inc. - Class A 60 Resource America, Inc. - Class A 60 S&T Bancorp, Inc. 90 Safeguard Scientifics, Inc.* 60 Safety Insurance Group, Inc. 50 Sandy Spring Bancorp, Inc. 70 SeaBright Holdings, Inc. 70 Selective Insurance Group, Inc. Sierra Bancorp 40 Simmons First National Corp. - Class A 50 Southside Bancshares, Inc. 50 Southwest Bancorp, Inc.* 60 StanCorp Financial Group, Inc. State Auto Financial Corp. State Bank Financial Corp.* Sterling Bancorp 90 Stewart Information Services Corp. 60 Stratus Properties, Inc.* 20 Sun Bancorp, Inc.* SWS Group, Inc. SY Bancorp, Inc. 40 Symetra Financial Corp. Synovus Financial Corp. Teche Holding Co. 3 Territorial Bancorp, Inc. 30 Thomas Properties Group, Inc. Tompkins Financial Corp. 30 Tower Group, Inc. TowneBank 80 Tree.com, Inc.* 30 Trico Bancshares 50 Trustco Bank Corp. NY Trustmark Corp. Union First Market Bankshares Corp. 80 United Bankshares, Inc. United Community Banks, Inc.* United Fire & Casualty Co. 80 Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania 50 ViewPoint Financial Group Virginia Commerce Bancorp, Inc.* 90 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Walter Investment Management Corp. 80 $ Washington Banking Co. 50 Washington Federal, Inc. Washington Trust Bancorp, Inc. 50 Waterstone Financial, Inc.* 90 WesBanco, Inc. 80 West Bancorporation, Inc. 50 West Coast Bancorp* 60 Wintrust Financial Corp. WSFS Financial Corp. 30 HEALTH CARE – 5.7% Accuray, Inc.* Affymetrix, Inc.* Albany Molecular Research, Inc.* 90 Almost Family, Inc.* 30 Alphatec Holdings, Inc.* Amedisys, Inc.* 90 AMN Healthcare Services, Inc.* Amsurg Corp.* Anika Therapeutics, Inc.* 40 Assisted Living Concepts, Inc. - Class A 60 Astex Pharmaceuticals* BioClinica, Inc.* 50 BioScrip, Inc.* Capital Senior Living Corp.* 80 CardioNet, Inc.* 70 Chindex International, Inc.* 50 Community Health Systems, Inc.* CONMED Corp.* 80 Cross Country Healthcare, Inc.* 90 CryoLife, Inc.* 90 Cynosure, Inc. - Class A* 30 Derma Sciences, Inc.* 30 Enzo Biochem, Inc.* eResearchTechnology, Inc.* Exactech, Inc.* 40 ExamWorks Group, Inc.* Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* 90 Greatbatch, Inc.* 70 Hanger Orthopedic Group, Inc.* Harvard Bioscience, Inc.* 90 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Healthways, Inc.* $ Invacare Corp. 90 Kindred Healthcare, Inc.* Lannett Co., Inc.* 90 LHC Group, Inc.* 60 Magellan Health Services, Inc.* 90 Maxygen, Inc.* 90 MedAssets, Inc.* Medical Action Industries, Inc.* 50 Molina Healthcare, Inc.* National Healthcare Corp. 40 Natus Medical, Inc.* 90 NuVasive, Inc.* PDI, Inc.* 40 Select Medical Holdings Corp.* Skilled Healthcare Group, Inc. - Class A* 60 Sun Healthcare Group, Inc.* 80 Symmetry Medical, Inc.* Theragenics Corp.* Triple-S Management Corp. - Class B* 60 Universal American Corp. Wright Medical Group, Inc.* INDUSTRIALS – 16.8% A123 Systems, Inc.* AAR Corp. ABM Industries, Inc. Accuride Corp.* Aceto Corp. 80 Aegion Corp.* Air Transport Services Group, Inc.* Aircastle Ltd. Alamo Group, Inc. 40 Albany International Corp. - Class A 80 Ameresco, Inc. - Class A* 80 American Woodmark Corp. 40 Ampco-Pittsburgh Corp. 30 Apogee Enterprises, Inc. 90 Arkansas Best Corp. 80 Astec Industries, Inc.* 70 AT Cross Co. - Class A* 30 Atlas Air Worldwide Holdings, Inc.* 80 Brady Corp. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Briggs & Stratton Corp. $ CAI International, Inc.* 60 CBIZ, Inc.* CDI Corp. 60 Celadon Group, Inc. 70 Ceradyne, Inc.* 70 CIRCOR International, Inc. 50 Columbus McKinnon Corp.* 60 Comfort Systems USA, Inc. Courier Corp. 40 Curtiss-Wright Corp. Dolan Co.* 90 Ducommun, Inc. 30 Eastern Co. 20 Encore Wire Corp. 70 EnergySolutions, Inc.* EnerSys* Ennis, Inc. 80 EnPro Industries, Inc.* 60 ESCO Technologies, Inc. 80 Essex Rental Corp.* 70 Federal Signal Corp.* FreightCar America, Inc.* 40 G&K Services, Inc. - Class A 60 Genco Shipping & Trading Ltd.* General Cable Corp.* General Finance Corp.* 70 Geo Group, Inc.* GeoEye, Inc.* 70 Gibraltar Industries, Inc.* 90 Global Power Equipment Group, Inc.* 50 Granite Construction, Inc. Great Lakes Dredge & Dock Corp. Griffon Corp. Hardinge, Inc. 40 Hawaiian Holdings, Inc.* Heidrick & Struggles International, Inc. 50 Hill International, Inc.* Hudson Highland Group, Inc.* Hurco Cos., Inc.* 20 ICF International, Inc.* 60 Insteel Industries, Inc. 50 Interline Brands, Inc.* International Shipholding Corp. 20 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Intersections, Inc. 50 $ JetBlue Airways Corp.* Kadant, Inc.* 40 Kaydon Corp. Kelly Services, Inc. - Class A Key Technology, Inc.* 20 KEYW Holding Corp.* 80 Kimball International, Inc. - Class B 80 Korn/Ferry International* Kratos Defense & Security Solutions, Inc.* Lawson Products, Inc. 30 Layne Christensen Co.* 60 LB Foster Co. - Class A 30 Lime Energy Co.* 70 LMI Aerospace, Inc.* 40 LS Starrett Co. - Class A 20 LSI Industries, Inc. 70 Lydall, Inc.* 50 Marten Transport Ltd. 70 Met-Pro Corp. 40 Metalico, Inc.* Michael Baker Corp.* 30 Miller Industries, Inc. 30 Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A 20 National Technical Systems, Inc.* 30 Navigant Consulting, Inc.* NN, Inc.* 50 Orbital Sciences Corp.* Orion Energy Systems, Inc.* 70 Orion Marine Group, Inc.* 80 PAM Transportation Services, Inc.* 30 Perma-Fix Environmental Services* Pike Electric Corp.* Powell Industries, Inc.* 40 PowerSecure International, Inc.* 60 Preformed Line Products Co. 20 Quad/Graphics, Inc. Quanex Building Products Corp. RailAmerica, Inc.* RCM Technologies, Inc.* 40 Republic Airways Holdings, Inc.* Resources Connection, Inc. Roadrunner Transportation Systems, Inc.* 90 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Rush Enterprises, Inc. - Class A* 80 $ Rush Enterprises, Inc. - Class B* 30 Saia, Inc.* 50 Schawk, Inc. 80 SeaCube Container Leasing Ltd. 60 SkyWest, Inc. SL Industries, Inc.* 10 Sparton Corp.* 30 Standard Register Co. 70 Steelcase, Inc. - Class A Sterling Construction Co., Inc.* 50 SYKES Enterprises, Inc.* Sypris Solutions, Inc.* 60 Tecumseh Products Co. - Class A* 40 Terex Corp.* Tetra Tech, Inc.* Titan Machinery, Inc.* 60 TMS International Corp. - Class A* 40 Tutor Perini Corp.* Ultralife Corp.* 50 Ultrapetrol Bahamas Ltd.* 90 Unifirst Corp. 50 UniTek Global Services, Inc.* 50 Universal Forest Products, Inc. 60 USA Truck, Inc.* 30 UTi Worldwide, Inc. Viad Corp. 60 Vicor Corp. 90 VSE Corp. 20 Watts Water Technologies, Inc. - Class A 90 Willis Lease Finance Corp.* 30 XPO Logistics, Inc.* 30 INFORMATION TECHNOLOGY – 15.9% Advanced Energy Industries, Inc.* Agilysys, Inc.* 70 Alliance Fiber Optic Products, Inc.* 30 Alpha & Omega Semiconductor Ltd.* 70 Amkor Technology, Inc.* Amtech Systems, Inc.* 30 Anadigics, Inc.* Anaren, Inc.* 50 AOL, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ATMI, Inc.* $ Aviat Networks, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.* AXT, Inc.* Bel Fuse, Inc. - Class B 30 Benchmark Electronics, Inc.* Black Box Corp. 50 Brooks Automation, Inc. CACI International, Inc. - Class A* 80 Calix, Inc.* Checkpoint Systems, Inc.* CIBER, Inc.* Cohu, Inc. 70 Communications Systems, Inc. 30 Comtech Telecommunications Corp. 60 Convergys Corp.* CoreLogic, Inc.* CTS Corp. CyberOptics Corp.* 20 Diodes, Inc.* Dot Hill Systems Corp.* DSP Group, Inc.* 70 Dynamics Research Corp.* 30 Earthlink, Inc. EasyLink Services International Corp. - Class A* Electro Scientific Industries, Inc.* 90 Emulex Corp.* Entropic Communications, Inc.* ePlus, Inc.* 20 Extreme Networks* Fabrinet* Fairchild Semiconductor International, Inc.* Frequency Electronics, Inc.* 30 FSI International, Inc.* Globecomm Systems, Inc.* 70 GSI Technology, Inc.* 90 Hackett Group, Inc.* Harmonic, Inc.* ID Systems, Inc.* 40 Identive Group, Inc.* Imation Corp.* Insight Enterprises, Inc.* Integrated Device Technology, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Integrated Silicon Solution, Inc.* 80 $ Intermec, Inc.* International Rectifier Corp.* Intersil Corp. - Class A Itron, Inc.* IXYS Corp.* 90 Kemet Corp.* Keynote Systems, Inc. 50 KVH Industries, Inc.* 40 Local.com Corp.* 70 LTX-Credence Corp.* Mantech International Corp. - Class A 70 Marchex, Inc. - Class B 80 Mattson Technology, Inc.* MaxLinear, Inc. - Class A* 60 MEMC Electronic Materials, Inc.* MEMSIC, Inc.* 70 Meru Networks, Inc.* 50 Methode Electronics, Inc. MKS Instruments, Inc. ModusLink Global Solutions, Inc. Monster Worldwide, Inc.* Multi-Fineline Electronix, Inc.* 70 NCI, Inc. - Class A* 30 NeoPhotonics Corp.* 80 Newport Corp.* Novatel Wireless, Inc.* Oclaro, Inc.* Omnivision Technologies, Inc.* Online Resources Corp.* Oplink Communications, Inc.* 60 PAR Technology Corp.* 50 Park Electrochemical Corp. 60 PC Connection, Inc. 80 PC Mall, Inc.* 40 Perficient, Inc.* 90 Photronics, Inc.* PLX Technology, Inc.* PMC - Sierra, Inc.* Power-One, Inc.* QuinStreet, Inc.* Radisys Corp.* 80 Ramtron International Corp.* RealNetworks, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Richardson Electronics Ltd. 40 $ Rimage Corp. 30 Rofin-Sinar Technologies, Inc.* 90 Rogers Corp.* 50 Rosetta Stone, Inc.* 60 Rubicon Technology, Inc.* 70 Rudolph Technologies, Inc.* Sanmina-SCI Corp.* Sapiens International Corp. NV* Scansource, Inc.* 80 Seachange International, Inc.* Spansion, Inc. - Class A* STEC, Inc.* STR Holdings, Inc.* Stream Global Services, Inc.* 46 SunPower Corp.* Symmetricom, Inc.* SYNNEX Corp.* TeleCommunication Systems, Inc. - Class A* Tessco Technologies, Inc. 20 TheStreet, Inc. Tier Technologies, Inc.* 50 TriQuint Semiconductor, Inc.* TTM Technologies, Inc.* Ultra Clean Holdings* 70 United Online, Inc. Veeco Instruments, Inc.* Viasystems Group, Inc.* 60 Vishay Intertechnology, Inc.* Vishay Precision Group, Inc.* 40 Westell Technologies, Inc. - Class A* MATERIALS – 6.4% A Schulman, Inc. 90 AK Steel Holding Corp. AM Castle & Co.* 70 American Pacific Corp.* 20 Boise, Inc. Century Aluminum Co.* Chase Corp. 30 Chemtura Corp.* Core Molding Technologies, Inc.* 20 Ferro Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Friedman Industries, Inc. 20 $ Georgia Gulf Corp.* H.B. Fuller Co. Hecla Mining Co. Horsehead Holding Corp.* Kaiser Aluminum Corp. 60 KapStone Paper and Packaging Corp.* Kraton Performance Polymers, Inc.* Landec Corp.* 80 Louisiana-Pacific Corp.* Material Sciences Corp.* 30 Materion Corp.* 60 Minerals Technologies, Inc. 50 Noranda Aluminum Holding Corp. Northern Technologies International Corp.* 10 Olin Corp. Olympic Steel, Inc. 30 OM Group, Inc.* Omnova Solutions, Inc.* Penford Corp.* 30 PH Glatfelter Co. RTI International Metals, Inc.* 90 Schnitzer Steel Industries, Inc. - Class A 70 Spartech Corp.* 90 Synalloy Corp. 20 Texas Industries, Inc. 80 Tredegar Corp. Universal Stainless & Alloy* 20 Wausau Paper Corp. TELECOMMUNICATION SERVICES – 0.8% Cbeyond, Inc.* 90 Fairpoint Communications, Inc.* 80 Iridium Communications, Inc.* Leap Wireless International, Inc.* Neutral Tandem, Inc.* Shenandoah Telecommunications Co. 70 SureWest Communications 40 USA Mobility, Inc. 70 TOTAL COMMON STOCKS (Cost $1,047,639) Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 4.3% Federated Treasury Obligations Fund, 0.01% $ SHORT-TERM INVESTMENTS (Cost $44,325) TOTAL INVESTMENTS – 104.2% (Cost $1,091,964) Liabilities less other assets – (4.2)% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of December 31, 2011 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Short-term investments are stated at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of December 31, 2011: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks1 $ $
